In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00220-CR

DAVID ALLEN STEEN, Appellant              §    On Appeal from the 213th District
                                               Court
                                          §
                                               of Tarrant County (1442402D)
V.                                        §
                                               October 4, 2018
                                          §
                                               Opinion by Justice Birdwell
                                          §
THE STATE OF TEXAS                             (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the $100

cost for “Emerg Med Serv.” It is ordered that the judgment of the trial court is

affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Wade Birdwell___________________
                                        Justice Wade Birdwell